DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for the Application No. 16318242 filed on 04/09/2021 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 04/09/2021 was filed after the mailing date of the Notice of Allowance on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

REASONS FOR ALLOWANCE
The IDS submitted on 04/09/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 53-54, 58-60, 62-68, 72-76 and 78-79 are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 12/09/2020is reproduced below.
The following is an examiner’s statement of reasons for allowance: 
Claims 53-54, 58-60, 62-68, 72-76 and 78-79 are allowed.
upcoming SI updates, wherein the subset of the plurality of paging occasions in the SI modification period is a last paging occasion in the SI modification period.
It is noted that the closest prior art, Jha et al. (US 9326207, Apr. 26, 2016) shows the downlink resource grid for downlink transmissions from eNB to UE(wherein using the resources for the communication between base station and user equipment.
It is noted that the closest prior art, Tenny et al. (US 20090310503, Dec. 17,  2009) shows associated network can provide paging occasions, the network can additionally configure respective paging occasions to include indications that network-wide parameters are to be modified at the next modification period boundary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464